EXHIBIT 99.1 February , 2010 Dear Shareholder: I am pleased to report that the previously announced separation from Datone, Inc.(“Datone”) is expected to become effectivein or about, 2010. After the formal separation and the distribution of Datone’s shares of DT Communications, Inc. to Datone’s shareholders as of the record date of February 12, 2010, you will own shares of both Datone, Inc. and DT Communications, Inc. After the separation and distribution are completed, Datone and DT Communications, Inc. will be able to focus on their respective businesses and opportunities. Datone will be in the shoe industry, while DT Communications, Inc. will be in the telecommunication business. DT Communications, Inc. will be an independent public company that intends to have its shares of common stock traded on the Over the Counter Bulletin Board. Holders of record of Datone common shares as of the close of business on February 12, 2010, which was the record date, will receive one share of DT Communications, Inc. common stock for every one share of Datone common stock held. No action is required on your part to receive your DT Communications, Inc. shares. You will not be required to pay anything for the new shares or to surrender any Datone common shares. No fractional shares of DT Communications, Inc. common stock will be issued. Instead, shareholders will receive whole number of shares by rounding up to the next whole number for odd lot holders. We believe that the distribution of DT Communications, Inc. common stock will be taxable to Datone and to you with respect to the shares of DT Communications, Inc. common stock that you receive. By end of calendar 2010, shareholders will be provided with information to enable them to compute their tax bases in both Datone and DT Communications, Inc. common stock and other information they will need to report their receipt of the DT Communications, Inc. common stock on their U.S. federal income tax return. The enclosed information statement describes the distribution of shares of DT Communications, Inc. common stock and contains important information about DT Communications, Inc. I look forward to your continued support as a valued shareholder of DT Communications, Inc. Sincerely, Craig Burton Chief Executive Officer DT Communications, Inc. 1 , 2010 Dear Shareholder: It is my great pleasure to welcome you as a shareholder of DT Communications, Inc., which will be publicly traded through the Over the Counter Bulletin Board (“OTCBB”) for the first time on or about , 2010. Our management team will draw upon its experience with Datone, Inc. as we seek to distinguish DT Communications, Inc. through an unwavering commitment to our business goals. I encourage you to learn more about DT Communications, Inc. and the strategies we plan to pursue by reading the attached information statement. We are pleased that you, as a shareholder of DT Communications, Inc. will participate in our mission. We value your support as our business begins a new and exciting chapter in our history. Sincerely, Craig Burton Chief Executive Officer DT Communications, Inc. 2 Information contained herein is subject to completion or amendment. A Registration Statement on Form 10 relating to these securities has been filed with the Securities and Exchange Commission. Preliminary and Subject to Completion, datedFebruary, 2010 INFORMATION STATEMENT DT COMMUNICATIONS, INC. DISTRIBUTION OF 8,100,000SHARES OF COMMON STOCK (PAR VALUE, $0.0) We are furnishing this information statement to the stockholders of Datone, Inc. (hereinafter referred to as “Datone”) in connection with Datone’s distribution to holders of its common stock of all outstanding shares of common stock of DT Communications, Inc. In connection with a proposed reverse merger transaction between Datone and Glory Reach International Ltd., a Hong Kong company (“Glory Reach”), the board of directors of Datone had agreed to transfer of its assets and business to a wholly own subsidiary, DT Communications, Inc. (“DTC”) and effect a dividend of its shares in DTC to all its shareholders as the Record Date of February 12, 2010 (the “Spinoff”).The Spin-off will only be effective when all the requirements for the Spin-off have been fulfilled, which include the mailing of this information statement and the filing of a registration statement with the Securities and Exchange Commission in connection with the Spin-off. All the conditions for the Spin-off will be fulfilled on dissemination of the information statement. After the Spin-off is completed, DT Communications, Inc. will be owned by the stockholders ofDatone of record on the Record Date for the distribution. If you are a holder of record of Datone common stock onFebruary 12, 2010, which will be the record date for the distribution, you will be entitled to receive one share of our common stock for one share of Datone common stock that you held on the record date. Immediately after the distribution is completed on the distribution date, we will be an independent public company. We expect the distribution to occurin or about, 2010. No stockholder vote is required for the Spin-off to occur. You are not required to take any action to receive the shares of our common stock to which you are entitled in the Spin-off. This means that: · you do not need to pay any consideration to Datone; and · you do not need to surrender or exchange any shares of Datone common stock to receive your shares of our common stock. Currently, there is no public trading market for our common stock. Following the distribution, we expect to have our common stock eventually traded on the Over the Counter Bulletin Board. NO VOTE OF STOCKHOLDERS IS REQUIRED IN CONNECTION WITH THIS DISTRIBUTION, NO PROXIES ARE BEING SOLICITED. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS INFORMATION STATEMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. 3 THIS INFORMATION STATEMENT DOES NOT CONSTITUTE AN OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO BUY ANY SECURITIES. The date of this information statement is, 2010. Datone first mailed this information statement to its stockholders on or about , 2010. Stockholders of Datone with inquiries related to the distribution should contact Craig Burton, DT Communications, Inc., 7325 Oswego Road, Liverpool, NY 13090 Tel:(315)451-7515. The SEC also maintains a website that contains reports, proxy and information statements and other information regarding public companies that file reports with the SEC. 4 TABLE OF CONTENTS Page EXPLANATORY NOTE SUMMARY SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS DIVIDEND POLICY THE DISTRIBUTION SUMMARY COMBINED FINANCIAL AND OTHER DATA MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OUR BUSINESS MANAGEMENT SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT DESCRIPTION OF CAPITAL STOCK LIABILITY AND INDEMNIFICATION OF OFFICERS, DIRECTORS AND OTHERS CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS WHERE YOU CAN FIND MORE INFORMATION INDEX TO FINANCIAL STATEMENTS 5 EXPLANATORY NOTE We are furnishing this information statement solely to provide you with information regarding both the Spin-off and our company. It is not an inducement or encouragement to buy or sell any securities of our company or Datone. We were organized on January 26, 2010 under the laws of the State of Delaware and were, prior to the Spin-off, a wholly-owned subsidiary of Datone, Inc. In connection with a proposed reverse merger transaction between Datone and Glory Reach, the board of directors of Datone had agreed to transfer of its assets, liabilities and business to a wholly own subsidiary, DT Communications, Inc. (“DTC”) and effect a dividend of its shares in DTC to all its shareholders as the Record Date of February 12, 2010 (the “Spinoff”).The transfer was consummated on January 26, 2010. The Spin-off will only be effective when all the requirements for the Spin-off have been fulfilled, which include the mailing of this information statement and the filing of a registration statement with the Securities and Exchange Commission in connection with the Spin-off. All the conditions for the Spin-off will be fulfilled on dissemination of the information statement. We do not have an operating history as an independent public company, but now own and conduct the business of operating and managing privately owned public payphones in the State of New York (“Business”). After the distribution, we will be responsible for maintaining our own administrative functions. The financial information included herein may not necessarily reflect the results of our operations, financial position and cash flows in the future or what the results of operations, financial position and cash flows would have been had we been a separate, stand-alone entity during the periods presented. This information statement summarizes certain documents, but we refer you to the actual documents for a more complete understanding of the information we discuss in this information statement. You should rely only on the information contained in this information statement and such documents. We have not authorized any other person to provide you with information different from that contained in this information statement. We believe the information contained in this information statement is accurate as of its date. Therefore, you should assume that the information contained in this information statement is accurate only as of the date on the front cover of this information statement or other date stated in this information statement, regardless of the time of delivery of this information statement. Our business, financial condition, results of operations and prospects may have changed since that date, and neither we nor Datone will update the information except in the normal course of our respective public disclosure obligations and practices or as specifically indicated in this information statement. 6 SUMMARY The following is a summary of certain information contained elsewhere in this information statement concerning the distribution of the common stock of DT Communications, Inc. (“DTC”) to Datone, Inc. (hereinafter referred to as “Datone”) stockholders. This summary is included for convenience only and should not be considered complete. This summary is qualified in its entirety by the more detailed information, including the financial statements and notes thereto, set forth later in this information statement. We encourage you to read the entire document. Unless the context otherwise requires, references in this information statement to “we”, “us”, “DTC” or “the Company” shall mean DT Communications, Inc., and references to “Datone” shall mean “Datone, Inc.” Following the distribution, we will be a separate company and Datone will have no continuing stock ownership in us. Our historical financial results contained herein may not reflect our financial results in the future as an independent company or what our financial results would have been had we been operated as a separate company during the periods presented. Please see “Management’s Discussion and Analysis or Plan of Operation.” The Company We were incorporated under the laws of the State of Delaware on January 26, 2010 and were, prior to the date of the Spin-off, a wholly-owned subsidiary of Datone. In connection with a proposed reverse merger transaction between Datone and Glory Reach, the board of directors of Datone had agreed to transfer of its assets, liabilities and business to a wholly own subsidiary, DT Communications, Inc. (“DTC”) and effect a dividend of its shares in DTC to all its shareholders as the Record Date ofFebruary 12, 2010 (the “Spinoff”).The transfer was consummated on January 26, 2010. The Spin-off will only be effective when all the requirements for the Spin-off have been fulfilled, which include the mailing of this information statement and the filing of a registration statement with the Securities and Exchange Commission in connection with the Spin-off. All the conditions for the Spin-off will be fulfilled on dissemination of the information statement. About the Company We own, operate and manage privately owned public payphones in the State of New York. As of February 1, 2010, we owned, operating and managed 148 payphones. We may pay site owners a commission based on a flat monthly rate or on a percentage of sales. Some of the businesses include, but are not limited to, retail stores, convenience stores, bars, restaurants, gas stations, colleges and hospitals. In the alternative, our agreement with business owners may be to provide the telecommunications services without the payment of any commissions. Principal Executive Offices Our principal executive offices are located at 7325 Oswego Road, NY 13090. Our telephone number is (315)4517515. 7 Summary of Distribution Please see “The Distribution” later in this information statement for a more detailed description of the matters described below. 8 Distributing Company Datone, Inc After the Spin-off, Datone will not own any shares of our common stock. Distributed/Spun-Off Company After the Spin-off, DT Communications, Inc. will be a separate, independent public company. Securities to Be Distributed Shares of our common stock, par value $0.0001 per share, will be distributed, which will be all of the shares of DT Communications, Inc. common stock formerly owned by Datone and will constitute all of our common stock outstanding immediately before the Spin-off. Distribution Ratio You will receive one share of our common stock for every one share of Datone common stock that you hold on the record date. No fractional shares of DT Communications, Inc. common stock will be issued. Instead, shareholders will receive whole number of shares by rounding up to the next whole number for odd lot holders. Based on 8,100,000 shares of Datone common stock outstanding as of February 12, 2010, approximately 8,100,000 shares of DT Communications, Inc. will be distributed. The DT Communications, Inc. stock will be of one class with identical voting rights and will constitute all the outstanding stock of DT Communications, Inc. immediately following the distribution. Datone stockholders will not be required to pay for the DT Communications, Inc. common stock to be received on distribution or to surrender or exchange Datone common stock or to take any other action in connection with the distribution. Record Date February 12, 2010. We were required to provide at least 10 days notice to FINRA of the dividend distribution prior to the Record Date pursuant to Rule 10b-17.We provided the notice on January 29, 2010 andpursuant to such notice, an announcement of the Spinoff was made by FINRA on the Dividends Daily List on [ ], 2010. Distribution Date The distribution is expected to be effective on or about , 2010. Mailing Date , 2010. Distribution Agent Fidelity Transfer Company will act as the distribution agent for the distribution. Stockholders of Datone with questions concerning procedural issues related to the distribution may call the distribution agent at (801)562-1300. Reasons for Distribution The distribution is intended to separate from a line of business other than the shoe industry. See “The Distribution - Reasons for the Spin-Off” later in the Information Statement. Trading Market There is no current trading market for our common stock. We cannot predict the trading prices for our common stock. Upon the effectiveness of our registration statement filed with the SEC on February 12, 2010, we intend to secure and request that a broker-dealer / market maker submit an application to FINRA in order to make a market for our shares and for the shares to be quoted on the Over the Counter Bulletin Board. No public market for our common stock currently exists. See “The Distribution - Trading of Our Common Stock” later in this information statement. United States Federal Income Tax Consequences The distribution does not qualify as a tax-free distribution under Section 355 of the Internal Revenue Code of 1986. Each Datone stockholder who receives our common stock in the distribution will be taxed as if he had received a cash dividend equal to the fair market value of our common stock on the distribution date, which we believe to be nominal. See "The Distribution - Material United States Federal Income Tax Consequences ". Datone is subject to corporate level tax on the amount by which the fair market value of our common stock distributed in the distribution exceeded Datone’s basis in such stock. Dividend Policy We do not currently anticipate that we will pay a dividend in the foreseeable future. Our dividend policy will be established by our board of directors from time to time based on the results of our operations and financial condition and other business considerations our board of directors considers relevant. See “Dividend Policy” later in this information statement. Relationship between DT Communications, Inc. and Datone Datone will have no stock ownership in DT Communications, Inc. after completion of the distribution. It is not expected that there will be a significant ongoing relationship between us and Datone following the distribution. Any additional arrangements will be negotiated on an arm’s length basis and will be pursuant to customary terms and conditions, including pricing terms. 9 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This information statement contains forward-looking statements and information that are based on our current expectations, assumptions, estimates and projections about our Company and our industry. The forward-looking statements are subject to various risks and uncertainties. Generally, these forward-looking statements can be identified by the use of forward-looking terminology such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “project,” “should,” and similar expressions. We caution you that reliance on any forward-looking statement involves risks and uncertainties, and that although we believe that the assumptions on which our forward-looking statements are based are reasonable, any of those assumptions could prove to be inaccurate, and, as a result, the forward-looking statements based on those assumptions could be incorrect. In light of these and other uncertainties, you should not conclude that we will necessarily achieve any plans and objectives or projected financial results referred to in any of the forward-looking statements. Except as required by law, we undertake no obligation to publicly revise our forward-looking statements to reflect future events or circumstances. DIVIDEND POLICY We do not expect to pay a dividend in the foreseeable future. Our dividend policy will be established by our board of directors from time to time based on our results of operations and financial condition and such other business considerations and on the circumstances then in existence as the board considers relevant. 10 THE DISTRIBUTION Reasons for the Spin-Off Datone’s board of directors decided to pursue the Spin-off primarily for the following reasons: Datone’s desire to pursue a strategic reorganization with an operating company in a business other than the business of owning and managing payphones, an area which it intends to concentrate on; · the senior management and board of directors of each company will be able to more fully focus on its separate business environment with a resulting increase in accountability for decisions; · each business will be able to more directly align the interests of its key employee(s) with those of public investors by providing equity based compensation to the employee(s) and providing incentives that are tied to different types of businesses; · each business will have the ability to strengthen its capital structure to provide the flexibility to pursue its strategic objectives; · investors should be able to evaluate better each company's financial performance and strategies based on the merits and prospects of its independent business, thereby enhancing the likelihood that both companies will achieve appropriate market valuations; · eliminates competition for capital between two disparate businesses; · allows us to make future acquisitions with our stock, if we choose to make such acquisitions; and · separate trading of each company's stock should increase the flexibility for each company to issue its equity as consideration in future acquisitions and alliances. Distribution Agent The distribution agent is Fidelity Transfer Company, 8915 South 700 East, Suite 102, Sandy, UT 84070, Tel. No. (801)562-1300. The Spin-Off of DT Communications, Inc. from Datone, Inc. We were incorporated under the laws of the State of Delaware on January 26, 2010 and were, prior to the effective date of the Spin-off, the wholly-owned subsidiary of Datone. 5 11 In connection with a proposed reverse merger transaction between Datone and Glory Reach, the board of directors of Datone had agreed to transfer of its assets, liabilities and business to a wholly own subsidiary, DT Communications, Inc. (“DTC”) and effect a dividend of its shares in DTC to all its shareholders as the Record Date of February 12, 2010 (the “Spinoff”).The transfer was consummated on January 26, 2010. The Spin-off will only be effective when all the requirements for the Spin-off have been fulfilled, which include the mailing of this information statement and the filing of a registration statement with the Securities and Exchange Commission in connection with the Spin-off. All the conditions for the Spin-off will be fulfilled on dissemination of the information statement. These shares being spun-off represent 100% of our issued and outstanding common stock immediately before the distribution. The distribution is expected to be effective in or about 2010. After the distribution, each holder of Datone common stock of record on the Record Date will own DT Communications, Inc. common stock as well as continue to own Datone common stock. All the conditions for the Spin-off will be fulfilled on dissemination of the information statement. The Number of Shares You Will Receive For every one share of Datone common stock that you owned on the Record Date, you will receive one share of DT Communications, Inc. common stock. No fractional shares of DT Communications, Inc. common stock will be issued. Instead, shareholders will receive whole number of shares by rounding up to the next whole number for odd lot holders. Please note that if you sell your shares of Datone common stock between the Record Date and the distribution date, you will not be selling your right to receive the dividend of shares of DT Communications, Inc. common stock in the distribution. Please see "Trading of Our Common Stock" in the section below. When and How You Will Receive the Dividend The distribution will be made on or about the distribution date to stockholders of record of Datone on the Record Date. As part of the Spin-off, we will be adopting a book-entry share transfer and registration system for our common stock. Apart from receiving physical share certificates, for every one share of Datone common stock on the Record Date, registered holders thereof will receive one share of our common stock credited to book-entry accounts established for them by the distribution agent. The distribution agent will mail an account statement to each registered holder stating the number of shares of DT Communications, Inc. common stock credited to such holder’s account. For stockholders who own Datone common stock through a broker or other nominee, their shares of our common stock will be credited to their account by the broker or other nominee. After the distribution, holders may request that their shares of our common stock be transferred to a brokerage or other account at any time. They will also receive delivery of physical stock certificates for their shares, without charge. Holders of Datone common stock will not be required to pay any cash or other consideration for the shares of our common stock received in the distribution or to surrender or exchange shares of Datone common stock or take any other action in order to receive our common stock, although non-U.S.holders may be subject withholding taxes. See “The Distribution— Material United States Federal Income Tax Consequences.” The distribution will not affect the number of, or the rights attaching to, the outstanding shares of Datone common stock. Holders of Datone common stock should not send certificates to Datone, us or the distribution agent. Shares of our common stock will be credited to book-entry accounts by the distribution agent on or about , 2010. Datone stock certificates will continue to represent shares of Datone common stock after the distribution in the same amount of shares shown on the certificates. Results of the Distribution After the distribution, we will be a separate, independent public company owning and operating payphones in the State of New York. Immediately after the distribution, we expect to have approximately 256 holders of record of our common stock and approximately 8,100,000 shares of our common stock outstanding, based on the number of record stockholders and outstanding shares of Datone common stock on February 12, 2010, excluding treasury stock. 12 Trading of Our Common Stock There is no existing market for our common stock. Upon the effectiveness of our registration statement, we intend to secure and request that a broker-dealer / market maker submit an application to FINRA in order to make a market for our shares and for the shares to be quoted on the Over The Counter Bulletin Board (“OTCBB”). The trading prices for our common stock may fluctuate and there can be no assurance about the trading prices. Prices for our common stock will be determined in the trading markets and may be influenced by many factors, including the depth and liquidity of the market for such securities, developments affecting our business generally, investor perceptions of our Company and our Business, our operating results, our dividend policies and general economic and market conditions. Stocks traded on the OTCBB are usually thinly traded, highly volatile, and not followed by analysis. Investors in our stock may experience a loss or liquidity problem with their share holdings. The transfer agent and registrar for our common stock isFidelity Transfer Company, 8915 South 700 East, Suite 102, Sandy, UT 84070, Tel. No. (801)562-1300. Shares of our common stock distributed to Datone stockholders in the distribution will be freely transferable under the Securities Act of 1933, as amended (the “Securities Act”), except for shares of our common stock received by persons who may be deemed to be our affiliates. Persons who may be deemed to be our affiliates after the distribution generally include individuals or entities that control, are controlled by, or are under common control with, our Company, and may include our executive officer(s) and certain directors or principal stockholders. Following the distribution, securities held by persons who are our affiliates will be subject to resale restrictions under the Securities Act. Our affiliates will be permitted to sell shares of our common stock only pursuant to an effective registration statement or an exemption from the registration requirements of the Securities Act, such as the exemption afforded by Rule144 under the Securities Act. As of the date of our Spin-off, our executive officer and directors are expected to own 235,000shares of our common stock. Material United States Federal Income Tax Consequences The following is a general discussion of certain material U.S.federal income tax consequences of the Spin-off to holders of Datone common stock. We base this summary on the provisions of the Internal Revenue Code of 1986, as amended, which we refer to herein as the Code, applicable current and proposed U.S.Treasury
